United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2018
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Rashaund L. Jackson,                    *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 23, 2009
                                Filed: May 4, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Rashaund Jackson appeals the sentence the district court1 imposed after
revoking his supervised release. Upon reviewing the record and counsel’s brief, we
conclude Jackson’s sentence is not unreasonable. See United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review). The sentence is
within the statutory limits of 18 U.S.C. § 3583(e)(3), and the sentence resulted from
the district court’s consideration of appropriate factors under 18 U.S.C. § 3553(a).
See United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (explaining an

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
appellate court reviews a revocation sentence to determine whether the sentence is
unreasonable in relation to, inter alia, the advisory Guidelines range and the § 3553(a)
factors).

      We affirm.
                        ______________________________




                                          -2-